ORDER
PER CURIAM.
Rolla Cameron appeals the judgment of the motion court denying his Rule 24.035 motion following an evidentiary hearing. Mr. Cameron sought to vacate his convictions and sentences in Case No. CR498-894FX for one count of burglary in the second degree, section 569.170, RSMo 2000, and one count of stealing, section 570.030, RSMo 2000, and his convictions and sentences in Case No. CR498-873F for one count of burglary in the second degree and one count of stealing. Mr. Cameron claims that his guilty pleas were not entered knowingly and voluntarily because plea counsel did not give him enough time before the guilty pleas to consider whether the guilty pleas were in his best interest and did not ensure that he felt confident in his decision to plead guilty. *698The judgment of the motion court is affirmed. Rule 84.16(b).